Management’s Discussion and Analysis for the fourth quarter and year ended March 31, 2012 1. HIGHLIGHTS International Financial Reporting Standards (IFRS) This report is prepared in accordance with IFRS and should be read in conjunction with our consolidated financial statements for the year ended March 31, 2012, which were prepared in accordance with IFRS 1, First-time adoption of IFRS, as issued by the International Accounting Standards Board (IASB). The comparative figures for the year ended March 31, 2011 have been restated to comply with IFRS. See Note 2 of the consolidated financial statements for details on the most significant adjustments to the statements of financial position, changes in equity, net income, comprehensive income and cash flows. FINANCIAL FOURTH QUARTER OF FISCAL 2012 Higher revenue over last quarter and higher revenue over the fourth quarter of fiscal 2011 - Consolidated revenue was $506.7 million this quarter, $53.6 million or 12% higher than last quarter and $41.1 million or 9% higher than the fourth quarter of fiscal 2011. Higher net income attributable to equity holders of the Company compared to last quarter and compared to the fourth quarter of fiscal 2011 - Net income attributable to equity holders of the Company was $53.2 million (or $0.21 per share) this quarter, compared to $45.6 million (or $0.18 per share) last quarter, representing an increase of $7.6 million or 17%, and compared to $45.5 million (or $0.18 per share) in the fourth quarter of last year, representing an increase of $7.7 million or 17%; - Excluding the reversal of the restructuring provision of $1.0 million booked in the fourth quarter of fiscal 2011, net income attributable to equity holders of the Company was $44.7 million (or $0.17per share) for that quarter. Positive free cash flow [1] at $106.7 million this quarter - Net cash provided by operations was $122.1 million this quarter, compared to $70.4 million last quarter and $162.1million in the fourth quarter of last year; - Maintenance capital expenditures 1 and other asset expenditures were $13.1 million this quarter, $17.3 last quarter, and $19.0million in the fourth quarter of last year; - Cash dividends were $8.4 million this quarter, $8.0 million last quarter and $10.1 million in the fourth quarter of last year. FISCAL 2012 Higher revenue over fiscal 2011 - Consolidated revenue was $1,821.2 million, $190.4 million or 12% higher than last year. Higher net income attributable to equity holders of the Company - Net income attributable to equity holders of the Company was $180.3 million (or $0.70 per share) compared to $160.3 million (or $0.62 per share) last year, representing a $20.0 million or 12% increase; - Excluding charges of $8.4 million ($2.7 million after tax) related to the acquisition and integration of Medical Educational Technologies, Inc. (METI), which was acquired during the year, net income attributable to equity holders of the Company would have been $183.0 million (or $0.71 per share) this year. - Excluding the reversal of the restructuring provision of $1.0 million ($0.8 million after tax) booked in fiscal 2011, net income attributable to the equity holders of the Company would have been $159.5 million (or $0.62per share). Positive free cash flow at $173.7 million - Net cash provided by operations was $233.9 million this year, compared to $226.3 million last year; - Maintenance capital expenditures and other asset expenditures were $61.2 million this year, compared to $62.7 million last year; - Cash dividends were $33.4 million this year, compared to $37.9 million last year. Capital employed 1 ending at $1,576.5 million - Capital employed increased by $259.8 million or 20% this year; - Non-cash working capital 1 increased by $64.5 million in fiscal 2012, ending at $113.4 million; - Property, plant and equipment increased by $82.7 million; - Other long-term assets increased by $184.8 million, while other long-term liabilities increased by $72.2 million; - Net debt 1 increased by $150.5 million this year, ending at $534.3 million. [1] Non-GAAP and other financial measures (see Section 3.6). Management’s Discussion and Analysis ORDERS2[2] - The book-to-sales ratio2 for the quarter was 1.44x (combined civil was 1.32x, combined military was1.57x and New Core Markets was 1.0x). The ratio for the last 12 months was 1.17x (combined civil was 1.29x, combined military was 1.07x and New Core Markets was 1.0x); -
